Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James S. Keddie on 7/5/2022.

The application has been amended as follows: 

In claim 26, step (2), after the 4th chemical structure:

2Atty Dkt. No.: CCPIT-010  
    PNG
    media_image1.png
    106
    315
    media_image1.png
    Greyscale

aaddadd  --(IV)--.

Cancel claims 32-33.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 26-31 are allowed because the prior art of records does not teach or suggest a method or kits comprising the compounds of formula I-IV wherein all the variables are defined in the claims, especially Formula (III) and (IV) wherein R5a and R5b comprise a cyclooctene group as claimed in claim 26; or the compounds which have the structures shown in Formula (Ib), (IIb), (IIIb) and (IVb) as claimed in claim 27; or the compounds which have the structures shown in Formula (Ic), (IIc), (IIIc) and (IVc) as claimed in claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        5 July 2022